Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: Page 5, line 9: the term “a a” needs to be corrected. Claims 10 and 22: the term “at least” should be deleted since the limitation does not read appropriate. Appropriate correction is required.

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the more than one apertures within an opaque layer (as cited in claims 1, 3, 7, 8, 11, 13, 15, 19 (two occurrences), claim 20 (two occurrences) and claim 23 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 

The drawings are objected to because, as mentioned above, none of the drawing Figs. show more than one apertures within the opaque layer.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, 

Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Kim et al (USPgPub 2018/0274848).
As to claim 1, Kim et al disclose applicant’s claimed trim (23, at least Figs. 9, 11-22) including:
a transparent or translucent substrate (28) defining a top surface;
an opaque layer (231) applied above the top surface of the substrate, the opaque layer defining one or more apertures (22); and
a translucent metallic-looking layer (235) applied above a top surface of the opaque layer.
As to method claim 13, since Kim et al’s disclosed trim includes all product features as recited in applicant’s product claim 1, Kim et al’s disclosed device is considered as formed by the method as recited in applicant’s method claim 13. The artisan seeking the apparatus claim would necessarily perform the method as claimed.
As to claims 2-4 and 14-16, Kim et al’s disclose the trim further including a first translucent base coat layer (235b), a second translucent base coat layer top coat layer (235c) and top coat layer (235d) applied to a top of the metallic looking layers (235b-235f).

As to claims 7-10 and 19-22, these claims include processes (masking, laser etching, PVD, painting) which renders these claims of product-by-process nature.
The courts have been holding that: “--In spite of the fact that a product-by-process claim may recite only process limitations, it is the product which is covered by the claim and not the recited process steps--. (In re Hughes, 182 USPQ 106)--”. Also --Patentability of a claim to a product does not rest merely on a difference in the method by which that product is made. Rather, it is the product itself which must be new and unobvious. (In re Pilkington, 162 USPQ 147)--. “Accordingly, --a rejection based on 35 U.S.C. section 102 or alternatively on 35 U.S.C. section 103 of the statute is eminently fair and acceptable.” (In re Brown and Saffer, 173 USPQ 685 and 688). --The determination of the patentability of product-by-process claim is based on the product itself rather than on the process by which the product is made--. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product 
	As such, no patentable weight is given to process steps recited in claims 7-10 and 19-22.
	As to claims 11 and 23, Kim et al disclose the trim including a light source (313).
As to claims 12 and 24, although Kim et al disclose the trim including a light guide (holes 220) arranged between the light source and the bottom surface of the substrate.

Claims 1, 7, 9, 10, 11, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Preisler et al (USPgPub 2015/0307033, of record).
As to claim 1, Preisler et al disclose applicant’s claimed trim (at least Figs. 2, 3) including:
a transparent or translucent substrate (20) defining a top surface;
an opaque layer (22) applied above the top surface of the substrate, the opaque layer defining one or more apertures (40); and
one or more translucent metallic-looking layers (24) applied above a top surface of the opaque layer.
As to method claim 13, since Preisler et al’s disclosed trim includes all product features as recited in applicant’s product claim 1, Preisler et al’s disclosed device is considered 
As to claims 7, 9 and 10, as mentioned earlier, these claims include processes (masking, laser etching, PVD, painting) which renders these claims of product-by-process nature.
	As such, no patentable weight is given to process steps recited in claims 7, 9 and 10.
	As to claims 11, 12, Preisler et al disclose the trim including a light source (26) and a light guide (fiber optic, para. 0054).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8 and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Preisler et al, as applied to claims 1 and 13.
As to claims 2-6 and 14-18, although Preisler et al do not disclose the trim including a first translucent layer, a second translucent layer or a topcoat layer, as claimed by applicant, 
In light of this, applicant’s claimed first translucent layer, second translucent layer or topcoat layer would have been obvious to one of ordinary skill in the art for enhancing protection and/or optical characteristics of the trim.
As to claim 8, as mentioned earlier, since claims 8 includes process (masking or laser etching) which renders these claims a product-by-process nature. 
As such, no patentable weight is given to process steps recited in claim 8.
As to claims 19-22, although Preisler et al do not disclose the method of manufacturing the trim including applying a mask and a laser etching, using PVD or using painting, as claimed by applicant, such claimed manufacturing features are considered within the level of ordinary skill in the art for providing the opaque layer, the apertures, the metallic looking layers.
In light of this, applicant’s claimed process of masking or the laser etching would have been obvious to one of ordinary skill in the art for providing the opaque layer, the apertures, the metallic looking layers.
As to claims 12 and 24, as mentioned earlier, Preisler et al disclose the trim including a light source (26) and a light guide (fiber optic, para. 0054).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879